Title: From Thomas Jefferson to Henry Dearborn, 15 June 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th: Jefferson to Genl. Dearborne 
                     
                     June 15. 08.
                  
                  Could you, through any friend at Boston or elsewhere have a kental of good-dumbfish forwarded for me to Messrs. Gibson & Jefferson of Richmond, with as little delay as possible, as it is for use on my return to Monticello? it would oblige me much. mr Crownenshield used to do me that kindness. affectionate salutations
                  
                     
                        [Reply by Dearborn:]
                     Sir, I have written to a gentleman in Boston, who will procure & send on the fish, if any vessel should be found bound to Richmond. 
                     Yours
                  
                  
                     H Dearborn 
                     
                  
               